UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4684



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUIS FERNANDO SANCHEZ, a/k/a Luis Ricardo
Sanchez, a/k/a Bictor Manuel Molina, a/k/a
Luis Castregon-Sanchez, a/k/a Raul Alvarez-
Montes,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-00-42)


Submitted:   April 6, 2001                    Decided:   May 11, 2001


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Arnold
L. Husser, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Fernando Sanchez appeals the sentence imposed following

his guilty plea to unlawful re-entry after deportation by an alien

who had previously been convicted of an aggravated felony in

violation of 8 U.S.C.A. § 1326(a), (b)(1) (West 1999).          Sanchez’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).    Counsel states that there are no meritorious

issues for appeal, but contends on Sanchez’s behalf that the dis-

trict court erred in sentencing Sanchez to ninety months imprison-

ment pursuant to a guideline range of seventy-seven to ninety-six

months.   Sanchez was informed of his right to file a pro se supple-

mental brief but has not done so.

     As Sanchez presents no challenge to the calculation of the

guideline range but merely contends that the district court sen-

tenced him too high within the correct range, we find that he is

not entitled to appellate review on this claim.          United States v.

Porter, 909 F.2d 789, 794 (4th Cir. 1990).         In addition, we have

examined the entire record in this case in accordance with the

requirements of Anders and find no meritorious issues for appeal.

We therefore affirm Sanchez’s conviction and sentence.

     This   court   requires   that   counsel   inform   his   client,   in

writing, of his right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-


                                      2
olous, then counsel may move in this court for leave to withdraw

from representation.   Counsel’s motion must state that a copy

thereof was served on the client.   Finally, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3